Case 5:18-cv-01983-LCB Document 222-2 Filed 05/19/21 Page 1 of 3            FILED
                                                                   2021 May-19 PM 07:05
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                    EXHIBIT 9
Case 5:18-cv-01983-LCB Document 222-2 Filed 05/19/21 Page 2 of 3
          Case 5:18-cv-01983-LCB Document 222-2 Filed 05/19/21 Page 3 of 3




    Nuclear Projects


    2744 Bellefonte Road
    Hollywood,Alabama 35752
    256 574-8228
    Cell 423 309-7072
    jschardos@tva.gov


    From: Chardos, James 5
   Sent: Monday, June 18, 2018 10:11 AM
   To: 'Matthews, Timothy P.'
   Subject: Feedback from meeting w/Frank last week

    Tim
    Feedback on meeting
    Thanks
    Jim


    Jim Chardos
    Site Manager Bellefonte Nuclear Plant
    Nuclear Projects


    2744 Bellefonte Road
    Hollywood,Alabama 35752
    256 574-8228
    Cell 423 309-7072
    jschardos@tva.Rov




    DISCLAIMER
   This e-mail message is mtended only for the personal use
   of the recipient(s) named above. This message may be an
   attomey-client communication and as such privileged and
   confidential and/or it may include attorney work product.
   If you are not an mtended recipient, you may not review,
   copy or distribute this message. If you have received this
   communication in error, please notify us immediately by
   e-mail and delete the original message.




Confidential                                TVABLN00002464
